                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


NANCY MALLETT,                                       )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:16-CV-17-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiffs counsel be awarded fees
under section 206(b) of the Act, 42 U.S.C. § 406(b), in the amount of $15,000.00, and refund to
Plaintiff the smaller award between this amount and the EAJA award.


This Judgment Filed and Entered on October 7, 2019, and Copies To:
Daniel R. Lauffer                                    (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
October 7, 2019                              (By) /s/ Nicole Sellers
                                              Deputy Clerk
